Name: 93/610/EC, Euratom: Council Decision of 19 November 1993 appointing three members of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 1993-11-27

 Avis juridique important|31993D061093/610/EC, Euratom: Council Decision of 19 November 1993 appointing three members of the Economic and Social Committee Official Journal L 293 , 27/11/1993 P. 0060 - 0060COUNCIL DECISION of 19 November 1993 appointing three members of the Economic and Social Committee (93/610/Euratom, EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 193 to 195 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 165 to 167 thereof, Having regard to the Convention on certain institutions common to the European Communities, and in particular Article 5 thereof, Having regard to the Council Decision of 24 September 1990 appointing the members of the Economic and Social Committee for the period ending on 20 September 1994 (1), Whereas three seats have become vacant on the Economic and Social Committee following the resignations of Miss Sue Slipman, Mr Andrew Tyrie and Dr Ann Robinson, notified to the Council on 1 and 22 September 1992 and 12 May 1993 respectively; Having regard to the nominations submitted by the United Kingdom Government on 29 July 1993, Having obtained the opinion of the Commission of the European Communities, HAS DECIDED AS FOLLOWS: Sole Article Miss Beata Brookes, Mrs Ann Davison and Mr Graham Speirs are hereby appointed members of the Economic and Social Committee in place of Dr Ann Robinson, Miss Sue Slipman and Mr Andrew Tyrie respectively for the remainder of their terms of office, which run until 20 September 1994. Done at Brussels, 19 November 1993. For the Council The President M. WATHELET (1) OJ No L 290, 23. 10. 1990, p. 13.